Case 1:17-cv-00688-LPS-CJB Document 154 Filed 02/05/19 Page 1 of 1 PageID #: 8369


                                                                                             WILMINGTON
                                                                                            RODNEY SQUARE

                                                                                               NEW YORK
                                                                                       ROCKEFELLER CENTER


                                                                                             Karen L. Pascale
                                                                                               P 302.571.5001
                                                                                               F 302.576.3516
                                                                                            kpascale@ycst.com


                                            February 5, 2019

  VIA E-FILING

  The Honorable Christopher J. Burke
  United States District Court
  844 King Street
  Wilmington, DE 19801
           Re:    Confluent Surgical, Inc., Integra Lifesciences Corporation, and Integra
                  LifeSciences Sales LLC v. HyperBranch Medical Technology, Inc.,
                  Civil Action No. 17-688-LPS-CJB

  Dear Judge Burke:

         In accordance with Your Honor’s request during yesterday’s discovery dispute
  teleconference, we are forwarding herewith as Exhibit 1 a true and correct copy of the following
  document referred to by Mr. Meece during his argument on behalf of Plaintiffs:

         Defendant HyperBranch Medical Technology, Inc.’s Rule 26(a)(1) Disclosures
         and Paragraph 3 of the Court’s Default Standard for Discovery Including
         Discovery of Electronically Stored Information [served November 6, 2017] [see
         D.I. 33].

          The particular passages on page 6 that were quoted by Mr. Meece when discussing how
  Defendant initially and independently referred to the HyperBranch products as an
  indistinguishable group of products are highlighted in yellow for Your Honor’s convenience.

                                                       Respectfully submitted,
                                                       Karen L. Pascale
                                                       Karen L. Pascale (#2903)
  Exhibit
  cc: All counsel of record via CM/ECF




              Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                   P   302.571.6600     F    302.571.1253      YoungConaway.com
